Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0042] discloses towards the end: “Accordingly, in some embodiments, such as the example illustrated in FIG. 1, the second fastener opening 50 and the first flange aperture 32 at least partially align when the third opening 52 and the second flange aperture 34 are at least partially aligned.” This description does not appear to be accurate. Looking at figure 1, it is unclear how are the openings 50 and 32 partially aligned.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 12, the claim is indefinite because it is unclear how the first opening and the first flange aperture can at least partially align, it is virtually impossible to have 
In regard to claim 9, the claim is indefinite because of the recitation of “a bend region”. It is unclear if this refers to the bend region of claim 7 or a different one. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 8, 10, 11- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheehan US 4,283,034 (hereinafter ‘Sheehan’).
In regard to claim 1, Sheehan teaches a mounting hardware assembly , comprising:
a bracket having first and second sections (see figs. 1 and 6) coupled to one another by a weakened portion (18);
a jamb flange (14) and a wall flange (24) each defined by the first section, the wall flange extending perpendicular from the jamb flange at a common edge (16);
first and second flange apertures defined by the jamb flange (holes 22 in the upper section of fig. 1);
an elongated body (other 14, lower section of fig. 1);

a plurality of openings (holes 22 in the lower section) defined by the elongated body, the plurality of openings including first and second openings; wherein the first opening and the first flange aperture at least partially align when the second opening and the second flange aperture are at least partially aligned (See 112 rejection above.
In regard to claim 3 and 16, Sheehan teaches the claimed invention further comprising a positioning stop (30 in the top section) extending from the first section; and 
a retaining projection (lower 30) extending from the second section of the bracket (see fig. 1) wherein the positioning stop extends perpendicularly to the jamb flange and the retaining projection extends perpendicularly to the elongated body (as seen in fig. 1). 
In regard to claims 4 and 13, Sheehan teaches the claimed invention further comprising a tab (lower 30) defining a fastener slot (see fig. 1).
In regard to claim 7, Sheehan teaches the claimed invention wherein the support flange terminates proximate a bend region of the elongated body (see fig. 1, per broadest reasonable interpretation they are proximately). 
In regard to claim 8, Sheehan teaches the claimed invention wherein the support flange terminates proximately to the weakened portion (see fig. 1, per broadest reasonable interpretation they are proximately). 
In regard to claim 10, Sheehan teaches a mounting hardware assembly, comprising:
a bracket having first and second sections (see fig. 1, top and bottom);
a jamb (14) flange and a wall flange (24)each defined by the first section (top) ;

a support flange (36) offset from the elongated body, wherein the support flange extends less than the full length of the elongated body (as seen in fig. 1).
In regard to claim 11, Sheehan teaches the claimed invention further comprising first and second apertures (22) defined by the jamb flange.
In regard to claim 12, Sheehan teaches, as best understood, a plurality of openings in the elongated body (22 in the bottom portion) which align with the apertures in the top portion as seen in fig. 1.
In regard to claim 17, Sheehan teaches a mounting hardware assembly comprising: a bracket defining a jamb flange (14) and a wall flange (24) configured to extend outwardly of a door frame (note that the two parts are capable of being installed outwardly of a door frame); a plurality of fastener openings (22) as claimed (See fig. 1) and a support flange (36) extending at least partially along the bracket. 

Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovgren US 4,840,002 (hereinafter ‘Lovgren’).
In regard to claim 10, Lovgren teaches a mounting hardware assembly as noted in the below annotated figure. Note that element 32 in the below figure is the support flange offset from the elongated body, wherein the support flange extends less than the full length of the elongated body. The full length of the elongated body being defined from 54 to the end of 24, while the length of the support flange is defined from 86 to the end of 24. 


    PNG
    media_image1.png
    397
    500
    media_image1.png
    Greyscale







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcock EP 1,396,602 A1 (hereinafter ‘Alcock’) in view of Leek US 2001/0010167 A1 (hereinafter ‘Leek’).
In regard to claim 1, Alcock teaches a mounting hardware assembly , comprising:
a bracket having first and second sections (each L-shape on each side of center portion 17, left and right of figure 2) coupled to one another by a weakened portion (20 –see col. 1, ln. 49-51);
a jamb flange (11) and a wall flange (12) each defined by the first section, the wall flange extending perpendicular from the jamb flange at a common edge (see left side of fig. 2);

an elongated body (16) defined by the second section (right side of fig. 2);
a plurality of openings (14/15) defined by the elongated body, the plurality of openings including first and second openings; wherein the first opening and the first flange aperture at least partially align when the second opening and the second flange aperture are at least partially aligned (See 112 rejection above). 
Alcock does not explicitly teach a support flange extending at least partially along the elongated body, the support flange offset from the elongated body.
Leek teaches a mounting hardware assembly comprising a first(4) and a second (3) portion defining an elongated body (see figs. 14-15) and a support flange (110) extending along the elongated body and offset from the elongated body (see fig. 15).
It would have been obvious to one of ordinary skill in the art to provide a support flange in the bracket of Alcock, as taught by Leek, so as to prevent buckling of the second portion.
In regard to claim 2, the combination of Alcock/Leek teaches the claimed invention wherein the wall flange defines a fastener void (15) that is substantially centrally disposed within the wall flange (see fig. 1, note that 15 is centrally disposed in the transverse direction).
In regard to claim 4, the combination of Alcock/Leek teaches the claimed invention further comprising a tab (upper portion 12) defining a fastener slot (15).



Allowable Subject Matter
Claims 5, 6, 9, 14, 15 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633